internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-111702-98 date date company shareholders subsidiaries entity plr-111702-98 partnerships properties a b c plr-111702-98 d e f g h i j dear this letter responds to your letter dated date as well as subsequent correspondence requesting a private_letter_ruling specifically you ask the internal_revenue_service to rule that company’s elections to treat its wholly-owned first and second tier subsidiaries as qualified subchapter_s subsidiaries qssss will not cause any of the subsidiaries to recognize income from built-in gains solely by reason of the elections and the rents received by company from the leasing of the properties do not constitute passive_investment_income under sec_1362 company represents the following facts company was incorporated on a and elected on b under sec_1362 to be an s_corporation effective c it has subchapter_c_earnings_and_profits company also elected on b under sec_1361 to treat subsidiaries as qssss effective c company manages the operations of the properties it owns interests in the properties either directly or through subsidiaries or partnerships in which it owns a general_partner interest the properties consist mainly of apartment and office buildings a listing of partnership ownership percentages and property addresses is attached as appendix a company provides various services in its real_estate leasing and management business these services are provided by d persons including property managers onsite managers onsite leasing agents and onsite maintenance personnel in addition to the shareholders of company and outside contractors when required these services include but are not limited to plr-111702-98 regular property inspection comprehensive maintenance and repair office tenants are responsible only for servicing the equipment and fixtures they install janitorial services mainly for the office buildings landscaping snow and rubbish removal security and a 24-hour on-call service for emergencies and tenant problems in addition to the services provided to tenants company handles the usual marketing leasing and administrative functions involved in leasing and managing real_estate none of the properties is rented on a net_lease basis the owner pays for insurance taxes repairs and all other operating_expenses the properties generated a total of approximately e in rents and a total of approximately f in relevant expenses for g the comparable figures for h are i and j company’s_share of the income and expenses of the indirectly held properties is determined by its ownership interests as reflected in app a sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 defines qualified_subchapter_s_subsidiary as any domestic_corporation that is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of that corporation is held by the s_corporation and ii the s_corporation elects to treat that corporation as a qsss notice_97_4 1997_1_cb_351 provides guidance on making the qsss election sec_1361 provides that except as provided in regulations i a corporation that is a qsss shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsss shall be treated as assets liabilities and such items as the case may be of the s_corporation the statutory provisions do not provide guidance on how the commingling of assets liabilities and other items occurs after the election is made the legislative_history however indicates that when the parent_corporation makes the election the subsidiary will be deemed to have liquidated under sec_332 and sec_337 immediately before the election is effective see s rep no 104th cong 2d sess h_r rep no 104th cong 2d sess sec_1374 imposes a corporate level tax on the built-in gains recognized by a former c_corporation during the 10-year plr-111702-98 period beginning with the first day of the first tax_year for which the corporation becomes an s_corporation for this purpose built-in gains means any pre-s election appreciation of an asset under sec_1374 if an s_corporation acquires an asset and the s corporation's basis in the asset is determined by reference to the basis of the asset or any other_property in the hands of a c_corporation the sec_1374 tax is imposed on any net_recognized_built-in_gain attributable to any such assets for any_tax year beginning in the recognition_period sec_1374 defines recognized_built-in_gain as any gain recognized during the recognition_period on the disposition of any asset except to the extent that the s_corporation establishes that a the asset was not held by the s_corporation as of the beginning of the first tax_year for which it was an s_corporation or b such gain exceeds the excess of the fair_market_value of the asset as of the beginning of the first tax_year over the adjusted_basis of the asset at that time sec_1362 provides that an election under sec_1362 to be an s_corporation terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the plr-111702-98 number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations and provided that the deemed liquidations resulting from the qsss elections qualify as complete liquidations under sec_332 we conclude that neither company nor any of the subsidiaries will recognize income from built-in gains solely because of the deemed liquidations resulting from the qsss elections filed with respect to subsidiaries instead the deemed liquidations will be treated as sec_1374 transactions and sec_1374 will apply accordingly in addition we conclude that the rents company receives from the properties either directly or as part of its distributive_share of partnership income are not passive_investment_income under sec_1362 temporary or final regulations pertaining to issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria of dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances except for the specific rulings above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility under sec_1361 to be an s_corporation the validity of its election under sec_1362 to be an s_corporation the effectiveness of its election to treat subsidiaries as qualified subchapter_s subsidiaries the qualification of the deemed liquidations resulting from the qsss elections as complete liquidations under sec_332 or the effect the qsss elections will have on entity further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-111702-98 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes list of partnerships including ownership percentages assets and property addresses app a plr-111702-98 appendix a
